Title: To George Washington from Valentine Crawford, 13 May 1774
From: Crawford, Valentine
To: Washington, George



Dear Sir
Gests [Pa.] the 13th of May 1774

to Lett you Now all your Sarvents is well and None Run away Mr Simson has got as Maney of the Carpenters as he Can find work for and hes got Som of the Sarvents Esisting about the Seat for the Mill till this Storm of the Indens Blows over.
we this day Receved Som News from wheeling and Severell of the Inhapitanes of that part is gon Back and planten of there Corn David Shephard that Lives down att wheeling Moved his fameley up to My house but he is gon back him Selfe and is planting of his Corn So I am Shore if he Can Stay att wheeling I Can goe down with your men and goe to worke on your Land Butt tell My Son whence I have Sent to you Returns I shall Lett Mr Simson Keep all the Men he Chuses both Carpenters and Sarvents as for the Labour[er]s I Employd both for you and

Docter Crake I have dischargd and they are gon with My brother william under pay as Melitia to gard the people down about Shirtee to get there Stocks away as meney of the Inhabatanse Ran away and Left Every thing they had be hind them butt there is Numbers of them Sene Returning back and planting there Corn butt has Left there wifes and Children be hind them in our Neabour hood So I would fain hope to goe down yeat if we have No worse News in a Short time butt waights for My Son Returning with an answer from you I wrote you verey fully by him and Wrote this Line or two by Mr Johnson as he was agoing Straight to willims burg where he would Meet with you So pray wright Me verey fully how I am to act and I am dear Sir your Most Hble Servt

Vale: Crawford


N.B. I Saw Som Jentlemen Whoo Cam verey Letly from willims burg att My house Last Night and they Say there will a New County take pleac and the Lordonmore has Set for the procklimation—that he will find both Men and Money to defend our Counties So as I gave you a hint before I hope you wont forget me and My Son as we are determed to Stay on the frounteers and a Comition would be of a great adventage to us and it will ad to the favour of V.C.

